NELSON, Circuit Justice,
held that there had been no reconstruction of the tariff act of 1846 by that of 1857; that the latter act did not change the legal operation of the former, but operated as a mere reduction of the duties provided for in it; that the plaintiffs must, therefore, confine their testimony to a time at and previous to the passage of the tariff act of 1846.
The plaintiffs then called five or six witnesses, merchants and clothiers, to prove that the articles in question were commercially known as blankets prior to the act of 1846. Two witnesses on the part of the government testified that the article in question, before the tariff act of 1S46, was imported in pieces of thirty or forty yards, and after that time it came in the shape of a pair of blankets, such as the importers produced in court; but that the article in both shapes was used mainly for the manufacture of overcoats.
The jury, having retired under the charge of the court, returned into court, and stated that they were unable to agree. The judge, at their request, again charged them that, if they believed that the article in question had been imported in its present form with a design to evade the legal duty on cloths, tha!t they should find for the defendant. The jury again retired, and, being unable to agree, were discharged until Monday. It is understood that eleven of the jurors were in favor of a verdict for the collector.